     EXHIBIT A
State Court Docket Sheet
6/21/2019        https://search.bexar.org/Case/CaseDetail?r=a8c9296f-9a4b-4030-86e4-0428c5abcb35&cs=2019CI10476&ct=&&p=2_2019CI10476++++…




   Case #2019CI10476
   Name: STEPHEN VOELTER

   Date Filed : 5/24/2019

   Case Status : PENDING

   Litigant Type : PLAINTIFF

   Court : 150

   Docket Type : MOTOR VEHICLE ACCIDENT

   Business Name :

   Style : STEPHEN VOELTER

   Style (2) : vs DAIMLER TRUCK NORTH AMERICA LLC ET AL




https://search.bexar.org/Case/CaseDetail?r=a8c9296f-9a4b-4030-86e4-0428c5abcb35&cs=2019CI10476&ct=&&p=2_2019CI10476++++DC00001000…    1/2
6/21/2019       https://search.bexar.org/Case/CaseDetail?r=a8c9296f-9a4b-4030-86e4-0428c5abcb35&cs=2019CI10476&ct=&&p=2_2019CI10476++++…




   Case History
                                           Currently viewing 1 through 5 of 00005 records

     Sequence                Date Filed               Description

    S00001                   5/24/2019               CITATION
                                                     DAIMLER TRUCK NORTH AMERICA LLC
                                                     ISSUED: 5/24/2019 RECEIVED: 5/31/2019
                                                     EXECUTED: 6/3/2019 RETURNED: 6/4/2019
    P00004                   5/24/2019               SERVICE ASSIGNED TO CLERK 2
    P00003                   5/24/2019               JURY FEE PAID

    P00002                   5/24/2019               REQUEST FOR SERVICE AND PROCESS
    P00001                   5/24/2019               PETITION




https://search.bexar.org/Case/CaseDetail?r=a8c9296f-9a4b-4030-86e4-0428c5abcb35&cs=2019CI10476&ct=&&p=2_2019CI10476++++DC00001000…   2/2
